Exhibit 10.1

LOGO [g75759img001.jpg]

RURAL/METRO CORPORATION

2008 INCENTIVE STOCK PLAN

(Adopted by the Board of Directors on February 4, 2008;

Approved by the Stockholders on March 27, 2008.)

1. Purpose. The purpose of this Plan is to provide a means through which
Rural/Metro Corporation and its Subsidiaries may (a) attract able persons to
provide valuable services to the Company as Employees or Eligible Directors,
(b) promote the interests of the Company by providing Employees and Eligible
Directors with a proprietary interest in the Company, thereby strengthening
their concern for the welfare of the Company and their desire to continue to
provide their services to the Company, and (c) provide such persons with
additional incentive and reward opportunities to enhance the profitable growth
of the Company. Capitalized terms shall have the meanings set forth in
Section 2.

2. Definitions. As used in the Plan, the following definitions apply to the
terms indicated below.

(a) “Acquiror” means the surviving, continuing, successor or purchasing person
or entity, as the case may be, in a Change in Control.

(b) “Award” means an Option, a share of Restricted Stock, an RSU, a SAR, a
Performance Award, a Dividend Equivalent, a Cash Award, or other stock-based
Awards granted pursuant to the terms of the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Award” means an Award of a bonus payable in cash pursuant to
Section 12.

(e) “Cash Settled SAR” has the meaning set forth in Section 9(b).

(f) Unless otherwise set forth in an employment or any other written agreement
with the Company, “Cause,” when used in connection with the termination of a
Participant’s Service with the Company, means the termination of the
Participant’s Service by the Company by reason of (i) the conviction of the
Participant by a court of competent jurisdiction as to which no further appeal
can be taken, or a guilty plea or plea of nolo contendere by the Participant,
with respect to a crime involving moral turpitude; (ii) the proven commission by
the Participant of an act of fraud upon the Company or any Parent or Subsidiary;
(iii) the willful and proven misappropriation of any material amount of funds or
property of the Company or any Parent or Subsidiary by the Participant; (iv) the
willful, continued and unreasonable failure by the Participant to perform duties
assigned to the Participant; (v) the knowing engagement by the Participant in
any direct, material conflict of interest with the Company or any Parent or
Subsidiary without compliance with the Company’s (or Parent’s or Subsidiary’s)
conflict of interest policy, if any, then in effect; (vi) the knowing engagement
by the Participant, without the written approval of the Board, in any activity
that competes with the business of the Company or any Parent or Subsidiary or
that would result in a material injury to the Company or any Parent or
Subsidiary; or (vii) the knowing and continued engagement in any activity that
would constitute a material violation of the provisions of the Company’s (or
Parent’s or Subsidiary’s) policies and procedures.

(g) Unless otherwise set forth in an employment or any other written agreement
with the Company, “Change in Control” means

 

1



--------------------------------------------------------------------------------

(i) a “change in control” of the Company of a nature that would be required to
be reported (A) in response to Item 6(e) of Schedule 14A of Regulation 14A under
the Exchange Act (or any successor provisions or reports thereunder), (B) in
response to Item 5.01 of Form 8-K as in effect on the date of this Plan, as
promulgated under the Exchange Act (or any successor provisions or reports
thereunder), or (C) in any other filing by the Company with the Securities and
Exchange Commission; or

(ii) the occurrence of any of the following events:

(A) a transaction or series of transactions after the Effective Date in which
any “person” (as such term is used in Section 13(d) and Section 14(d)(2) of the
Exchange Act, or any successor provisions thereunder) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange Act,
or any successor provisions thereunder), directly or indirectly, of securities
of the Company representing 30% or more of the combined voting power of the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this Section 2(f)(ii)(A), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition of voting securities by the Company, including any
acquisition that, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person to more than the percentage set forth above; (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company; (4) any acquisition by any Person
pursuant to a transaction that complies with clauses (1), (2) and (3) of
Section 2(f)(ii)(B); or (5) any transaction, acquisition, or other event that
the Board (as constituted immediately prior to such Person becoming such a
beneficial owner) determines, in its sole discretion, does not constitute a
Change in Control in such a situation; or

(B) consummation by the Company of a Business Combination unless, following such
Business Combination, (1) more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors or managers of the entity resulting from such Business Combination
(including without limitation, an entity that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) is represented by voting
securities of the Company that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by voting securities
into which such previously outstanding voting securities of the Company were
converted pursuant to such Business Combination) and such ownership of voting
power among the holders thereof is in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Company’s voting securities, (2) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the then-outstanding voting securities of the entity resulting from such
Business Combination except to the extent that such ownership existed prior to
the Business Combination, and (3) at least a majority of the members of the
board of directors or managers of the entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or

(C) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this Section 2(f), “Business Combination” means a
reorganization, merger or consolidation of the Company with another Person or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation.

Notwithstanding the foregoing, however, with respect to any Section 409A Award
the term “Change in Control” shall mean a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, as defined under Treasury Regulation
Section 1.409A-3(i)(5), as such definition may be modified by subsequent
Treasury Regulations or other guidance.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference in the Plan to any Code section shall be deemed to include any
amendments or successor provisions to such section and any Treasury Regulations
promulgated thereunder.

 

2



--------------------------------------------------------------------------------

(i) “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan.

(j) “Common Stock” means the Company’s common stock, par value $.01 per share.

(k) “Company” means Rural/Metro Corporation, a Delaware corporation, each of its
Subsidiaries, and its successors. With respect to Incentive Stock Options, the
“Company” includes any Parent.

(l) “Deferred Compensation Plan” means any nonqualified deferred compensation
plan of the Company that is currently in effect or subsequently adopted by the
Company.

(m) “Director” means a member of the Board.

(n) Unless otherwise set forth in an employment or any other written agreement
with the Company, “Disability” means (i) with respect to Incentive Stock
Options, a Participant’s “permanent and total disability” within the meaning of
Code Section 22(e)(3), and (ii) with respect to all other Awards, a Participant
is “totally disabled” as determined by the Social Security Administration (or
equivalent administrative body in a foreign jurisdiction).

(o) “Dividend Equivalents” means an amount of cash equal to all dividends and
other distributions (or the economic equivalent thereof) that are payable by the
Company on one share of Common Stock to stockholders of record.

(p) “EBIT” means earnings before interest and taxes.

(q) “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

(r) “Effective Date” means the date on which the Company’s stockholders approve
the Plan pursuant to Section 20.

(s) “Eligible Director” means a Director who is not an Employee.

(t) “Employee” means any person who is an employee of the Company within the
meaning of Code Section 3401(c) and the applicable interpretive authority
thereunder.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(v) “Exercise Date” means the date on which a Participant exercises an Award.

(w) “Exercise Price” means the price at which a Participant may exercise his or
her right to receive cash or Common Stock, as applicable, under the terms of an
Award.

(x) “Fair Market Value” of a share of Common Stock on any date is (i) the
closing sales price on that date (or if that date is not a business day, on the
immediately preceding business day) of a share of Common Stock as reported on
the principal securities exchange on which shares of Common Stock are then
listed or admitted to trading; (ii) if not so reported, the average of the
closing bid and asked prices for a share of Common Stock on that date (or if
that date is not a business day, on the immediately preceding business day) as
quoted on Nasdaq; or (iii) if not quoted on Nasdaq, the average of the closing
bid and asked prices for a share of Common Stock as quoted by the National
Quotation Bureau’s “Pink Sheets” or the National Association of Securities
Dealers’ OTC Bulletin Board System. If the price of a share of Common Stock is
not so reported, the Fair Market Value of a share of Common Stock shall be
determined by the Committee in its absolute discretion; provided, however, that
if the definition of Fair Market Value will impact whether an Award will be
considered a Section 409A Award, the Committee will use a definition that will
not make the Award a Section 409A Award.

 

3



--------------------------------------------------------------------------------

(y) “Grant Date” means the date an Award is granted to a Participant pursuant to
the Plan as determined by the Committee.

(z) “Incentive Stock Option” means an Option that is an “incentive stock option”
within the meaning of Code Section 422 and that is identified as an Incentive
Stock Option in the agreement by which it is evidenced.

(aa) “Nasdaq” means the Nasdaq Stock Market, Inc.

(bb) “Non-Employee Director” means a member of the Board who, at the time in
question (i) is not an officer or Employee of the Company or any Parent;
(ii) does not receive compensation, either directly or indirectly from the
Company or any Parent, for services rendered as a consultant or in any capacity
other than as a director of the Company, except for compensation in an amount
that does not exceed the threshold for which disclosure would be required under
Regulation S-K under the Securities Act; (iii) does not possess an interest in
any other transaction with the Company for which disclosure would be required
under Regulation S-K under the Securities Act; and (iv) is not engaged in a
business relationship with the Company for which disclosure would be required
under Regulation S-K under the Securities Act.

(cc) “Non-Qualified Performance Award” means an Award payable in cash or Common
Stock upon achievement of certain Performance Goals established by the Committee
that do not satisfy the requirements of Section 10(c).

(dd) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option and that is identified as a Non-Qualified Stock Option in the agreement
by which it is evidenced, or an Option identified as an Incentive Stock Option
that fails to satisfy the requirements of Code Section 422.

(ee) “Option” means an option to purchase shares of Common Stock of the Company
granted pursuant to Section 7. Each Option shall be identified as either an
Incentive Stock Option or a Non-Qualified Stock Option in the agreement by which
it is evidenced.

(ff) “Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Code Section 424(e).

(gg) “Participant” means an Employee or Eligible Director who is eligible to
participate in the Plan and to whom an Award is granted pursuant to the Plan
and, upon his or her death, his or her successors, heirs, executors and
administrators, as the case may be, to the extent permitted herein.

(hh) “Performance Award” means either a Qualified Performance Award or a
Non-Qualified Performance Award granted pursuant to Section 10, which may be
denominated either in dollars or in a number of shares of Common Stock.

(ii) “Performance Goal” means one or more standards established by the Committee
pursuant to Section 10 to determine, in whole or in part, whether a Performance
Award shall be earned.

(jj) “Person” means a “person” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act and the rules and regulations in effect from time to time
thereunder.

(kk) “Plan” means the Rural/Metro Corporation 2008 Incentive Stock Plan, as that
plan subsequently may be amended from time to time.

 

4



--------------------------------------------------------------------------------

(ll) “Qualified Domestic Relations Order” means a qualified domestic relations
order as defined in Code Section 414(p), Section 206(d)(3) of Title I of the
Employee Retirement Income Security Act, or in the rules and regulations as may
be in effect from time to time thereunder.

(mm) “Qualified Performance Award” means an Award payable in cash or Common
Stock upon achievement of certain Performance Goals established by the Committee
that satisfy the requirements of Section 10(c).

(nn) “Restricted Stock” means a share of Common Stock that is granted pursuant
to the terms of Section 8 and that is subject to the restrictions established by
the Committee with respect to such share for so long as such restrictions
continue to apply to such share.

(oo) “Restricted Stock Unit” or “RSU” means the Company’s unfunded promise to
pay one share of Common Stock or its cash equivalent that is granted pursuant to
the terms of Section 8 and that is subject to the restrictions established by
the Committee with respect to such unit for so long as such restrictions
continue to apply to such unit.

(pp) Unless otherwise set forth in an employment or any other written agreement
with the Company, “Retirement” means termination of employment with the Company
by a Participant at a time when the Participant is at least 60 years old and the
sum of the Participant’s age and years of Service with the Company is at least
65.

(qq) “SAR” or “Stock Appreciation Right” means a right to receive a payment, in
cash or Common Stock, equal to the excess of the Fair Market Value of one share
of Common Stock on the Exercise Date over a specified Exercise Price, in each
case as determined by the Committee subject to Section 9.

(rr) “Section 409A Award” has the meaning set forth in Section 22(c).

(ss) “Securities Act” means the Securities Act of 1933, as amended from time to
time.

(tt) “Service” has the meaning set forth in Section 17(a).

(uu) “Share Limit” has the meaning set forth in Section 5(a).

(vv) “Stock Settled SAR” has the meaning set forth in Section 9(b).

(ww) “Subsidiary” or “Subsidiaries” mean any and all corporations or other
entities in which, at the pertinent time, the Company owns, directly or
indirectly, equity interests vested with more than 50% of the total combined
voting power of all classes of stock of such entities within the meaning of Code
Section 424(f).

(xx) “Substitute Award” means an Award issued or made upon the assumption,
substitution, conversion, adjustment, or replacement of outstanding awards under
a plan or arrangement of an entity acquired by the Company in a merger or other
acquisition.

(yy) “Vesting Date” means the date established by the Committee on which an
Award may vest.

(zz) “Voluntary Termination” means the resignation or other voluntary
termination of Service by a Participant.

 

5



--------------------------------------------------------------------------------

3. Plan Administration.

(a) In General. The Plan shall be administered by the Company’s Board. The
Board, in its sole discretion, may delegate all or any portion of its authority
and duties under the Plan to the Committee under such conditions and limitations
as the Board may from time to time establish. The Board and/or any Committee
that has been delegated the authority to administer the Plan shall be referred
to throughout this Plan as the “Committee.” Except as otherwise explicitly set
forth in the Plan, the Committee shall have the authority, in its discretion, to
determine all matters relating to Awards under the Plan, including the selection
of the individuals to be granted Awards, the time or times of grant, the type of
Awards, the number of shares of Common Stock subject to an Award, vesting
conditions, and any and all other terms, conditions, restrictions and
limitations, if any, of an Award. The Committee may authorize any one or more of
its members or any officer of the Company to execute and deliver documents on
behalf of the Committee.

(b) Committee’s Authority and Discretion with Respect to the Plan. The Committee
shall have full authority and discretion (i) to administer, interpret, and
construe the Plan and the terms of any Award issued under it, (ii) to establish,
amend, and rescind any rules and regulations relating to the Plan, (iii) to
determine, interpret, and construe the terms and provisions of any Award
agreement made pursuant to the Plan, and (iv) to make all other determinations
that may be necessary or advisable for the administration of the Plan and any
Awards made under the Plan. In controlling and managing the operation and
administration of the Plan, the Committee shall take action in a manner that
conforms to the Certificate of Incorporation and Bylaws of the Company, as
amended from time to time, and applicable law. Subject to (A) the limitations
with respect to Incentive Stock Options under Code Section 422 and the Plan and
(B) Section 3(c), the Committee may also (1) accelerate the date on which any
Award becomes exercisable, or (2) accelerate the Vesting Date of any Award or
waive or adjust any condition imposed under the Plan with respect to the vesting
or exercisability of an Award, provided that the Committee, in good faith,
determines that such acceleration, waiver or other adjustment is necessary or
desirable in light of extraordinary and/or non-recurring circumstances, and
(3) amend the Plan as set forth in Section 18. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in this Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. All decisions made by the Committee in
connection with the interpretation and administration of the Plan or with
respect to any Awards made under the Plan and related orders and resolutions
shall be final, conclusive, and binding on all persons. Notwithstanding the
foregoing, if an Award is not a Section 409A Award, the Committee shall not
change the Award in any manner that would make the Award a Section 409A Award
without the express written approval of the Participant.

(c) No Repricing Without Stockholder Approval. Notwithstanding any other
provision of the Plan to the contrary, no Award outstanding under the Plan may
be repriced, regranted through cancellation, or otherwise amended to reduce the
Exercise Price applicable thereto (other than with respect to adjustments made
in connection with a Change in Control or other change in the Company’s
capitalization) without the approval of the stockholders of the Company.
Stockholder approval shall be evidenced by the affirmative vote of the holders
of the majority of the shares of the Company’s capital stock present in person
or by proxy and voting at the meeting. For purposes of the Plan, “repricing”
shall include (i) amendments or adjustments to Awards that reduce the Exercise
Price of such Awards, (ii) situations in which new Awards are issued to a
Participant in place of cancelled Awards with a higher Exercise Price, and
(iii) any other amendment, adjustment, cancellation or replacement grant or
other means of repricing an outstanding Award, including a buyout for a payment
of cash or cash equivalents.

(d) Other Plans. Subject to Section 3(c), the Committee also shall have
authority to grant Awards as an alternative to, as a replacement of, or as the
form of payment for awards granted or rights earned or due under the Plan or
other compensation plans or arrangements of the Company, including Substitute
Awards granted with respect to an equity compensation plan of any entity
acquired by the Company. Notwithstanding the foregoing, if the grant or right to
be substituted is not a Section 409A Award, the Committee shall not grant a
Substitute Award that would be a Section 409A Award without the express written
consent of the Participant. Furthermore, if the grant or right to be substituted
is a Section 409A Award, the Committee shall not grant a Substitute Award if the
grant would cause the Section 409A Award or the Substitute Award to not be in
compliance with Section 409A.

 

6



--------------------------------------------------------------------------------

(e) Limitation of Liability. No member of the Committee nor any person to whom
the Committee delegates authority pursuant to Section 3(a) shall be liable for
any action, omission or determination relating to the Plan, and the Company
shall indemnify and hold harmless each member of the Committee and each other
person to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated from and against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan unless, in either case,
such action, omission or determination was taken or made by such Committee
member or other person in bad faith and without reasonable belief that it was in
the best interests of the Company.

4. Eligibility. The persons who shall be eligible to receive Awards pursuant to
the Plan shall be (a) any Employee of the Company as the Committee, in its
absolute discretion, shall select from time to time (including officers of the
Company, whether or not they are Directors), and (b) any Eligible Director, as
the Committee, in its absolute discretion, shall select from time to time;
provided, however, that Incentive Stock Options may only be granted to
Employees. An Employee who is also a Director shall be eligible to receive
Awards in his or her capacity as an Employee but shall not also be an Eligible
Director while he or she is an Employee. An Award may be granted to a proposed
Employee or Eligible Director prior to the date the proposed Employee or
Eligible Director first performs services for the Company, provided that the
grant of such Awards shall not become effective prior to the date the proposed
Employee or Eligible Director first performs such services. Subject to the
foregoing, the Committee, in its discretion, may grant any Award permitted under
the provisions of the Plan to any eligible person and may grant more than one
Award to any eligible person.

5. Shares Subject to the Plan.

(a) Number and Source. The shares offered under the Plan shall be shares of
Common Stock and may be unissued shares or shares now held or subsequently
acquired by the Company as treasury shares, as the Committee from time to time
may determine. Subject to adjustment as provided in Section 19, the aggregate
number of shares of Common Stock for which Awards, including Options that are
intended to be Incentive Stock Options, may be granted during the term of the
Plan, shall not exceed an absolute maximum of 1,000,000 shares of Common Stock
(the “Share Limit”). Notwithstanding any contrary provision of this Plan, the
aggregate number of shares of Common Stock for which Awards, including Options
that are intended to be Incentive Stock Options, may be granted during any
fiscal year of the Company shall not exceed 3% of the number of issued and
outstanding shares of Common Stock as of the last day of the immediately
preceding fiscal year.

(b) Determination of Shares Remaining Available Under the Share Limit. Any
shares of Common Stock that are subject to Awards shall be counted against the
Share Limit as one share for every one share granted, regardless of the number
of shares of Common Stock actually issued upon the exercise or vesting of an
Award. Shares shall be counted against or added back to the Share Limit as
follows:

(i) Any shares subject to an Award granted under the Plan that are not delivered
because the Award expires unexercised or is forfeited, terminated, canceled, or
exchanged for Awards that do not involve Common Stock, or any shares of Common
Stock that are not delivered because the Award (other than an SAR) is settled in
cash, shall not be deemed to have been delivered for purposes of determining the
Share Limit. Instead, such shares shall immediately be added back to the Share
Limit and shall be available for future Awards at the rate of one share for
every one share granted. Notwithstanding the foregoing, however, in the case of
SARs, the number of shares underlying the SARs (and not just the shares actually
issued upon exercise of the SARs) shall be counted against the Share Limit if
and to the extent they are settled in shares of Common Stock.

(ii) The grant of a Cash Award shall not reduce or be counted against the Share
Limit. The payment of cash dividends and Dividend Equivalents paid in cash in
conjunction with outstanding Awards shall not reduce or be counted against the
Share Limit. Shares of Common Stock delivered under the Plan as a Substitute
Award or in settlement of a Substitute Award shall not reduce or be counted
against the Share Limit to the extent that the rules and regulations of any
stock exchange or other trading market on which the Common Stock is listed or
traded provide an exemption from stockholder approval for assumption,
substitution, conversion, adjustment, or replacement of outstanding awards in
connection with mergers, acquisitions, or other corporate combinations.

 

7



--------------------------------------------------------------------------------

(iii) The Committee may from time to time adopt and observe such rules and
procedures concerning the counting of shares against the Share Limit or any
sublimit as it may deem appropriate, including rules more restrictive than those
set forth above to the extent necessary to satisfy the requirements of any
national stock exchange or other trading market on which the Common Stock is
listed or traded or any applicable regulatory requirement.

6. Terms of Awards.

(a) Types of Awards. Awards granted under the Plan may include, but are not
limited to, the types of Awards described in Sections 7 through 13. Such Awards
may be granted either alone, in addition to, or in tandem with any other types
of Award granted under the Plan.

(b) Limit on Number of Awards. Notwithstanding any other provision of this Plan
to the contrary, the following restrictions shall apply to Awards, other than
Substitute Awards, made pursuant to the Plan:

(i) The aggregate number of shares of Common Stock that may be covered by Awards
granted to any individual Employee in any year shall not exceed either, or some
combination of, the following limitations: (A) 300,000 shares in the case of
Options and SARs; or (B) 150,000 shares in the case of Restricted Stock, RSUs
(including Restricted Stock and RSUs granted subject to the terms and conditions
contained in Section 10), and Performance Awards denominated in shares of Common
Stock.

(ii) The aggregate dollar value of Awards that may be paid to any individual
Employee in any year shall not exceed either, or some combination of, the
following limitations: (X) $2,000,000 in the case of Cash Awards; or
(Y) $2,000,000 in the case of Performance Awards denominated in dollars.

(iii) The aggregate number of shares of Common Stock that may be covered by
Awards granted to an Eligible Director in any year shall not exceed either, or
some combination of, the following limitations: (A) 12,000 shares in the case of
Options and SARs; or (B) 7,500 shares in the case of Restricted Stock and RSUs,
provided that Awards granted to Eligible Directors in connection with their
initial appointment to the Board may be in an amount up to 200% of the maximum
number of shares specified herein.

(c) Vesting. Except for Options or SARs issued as Substitute Awards, each Option
or SAR shall be subject to a minimum vesting period of not less than one year
from the Grant Date of such Option or SAR. Except as provided in the following
sentence, Awards other than Options or SARs shall be subject to a minimum
vesting period of not less than three years from the Grant Date for such Awards,
provided that such Awards may vest ratably over the vesting period determined by
the Committee at the time of grant. Notwithstanding the foregoing, (i) Awards
consisting of shares of Restricted Stock or RSUs granted to Employees always
shall be earned based on the attainment of performance criteria and may or may
not also be subject to time-based vesting, as determined by the Committee at the
time of grant, (ii) Performance Awards shall not be subject to time-based
vesting after the satisfaction of the relevant performance criteria unless the
Committee determines otherwise on the Grant Date of such Awards, (iii) Awards
granted in lieu of or in exchange for cash compensation or other outstanding
Awards that are fully vested or otherwise earned by the Participant shall be
subject to such vesting period, if any, as the Committee determines on the Grant
Date of such new Awards, (iv) Awards consisting of RSUs granted to Eligible
Directors in connection with an annual stockholders’ meeting shall vest on the
dates of successive annual stockholders’ meetings rather than on the
anniversaries of the Grant Dates of such Awards, and (v) the provisions of this
Section 6(c) shall be subject to the provisions of Section 17.

(d) Individual Award Agreements. Each Award shall be evidenced by a written
agreement between the Company and the Participant in such form and content as
the Committee from time to time approves, which agreements shall substantially
comply with and be subject to the terms of the Plan. Such individual agreements
(i) may contain such provisions or conditions as the Committee deems necessary
or appropriate to effectuate the sense and purpose of the Plan and (ii) may be
amended from

 

8



--------------------------------------------------------------------------------

time to time in accordance with the terms thereof. Such agreements also may
include provisions with respect to the automatic forfeiture of vested or
unvested Awards and/or realized or unrealized gain, appreciation, profits, or
value with respect to such Awards if the Participant breaches or violates any
affirmative or restrictive covenant or provision in the Award agreement or any
other agreement between the Participant and the Company or any Parent or
Subsidiary, and such forfeiture provisions shall be binding upon the Participant
as a condition to the grant of such Awards.

(e) Payment; Deferral. Awards granted under the Plan may be settled through
exercise, as set forth in Section 14, cash payments, the delivery of Common
Stock (valued at Fair Market Value), through the granting of replacement Awards,
or through combinations thereof as the Committee shall determine. The Committee
may permit or require the deferral of any Award payment, subject to the terms of
the applicable Deferred Compensation Plan and to such rules and procedures as
the Committee may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalents, including converting such credits
to deferred Awards, but only in a manner that is either exempt from or that
satisfies the requirements of Section 409A. Any Award settlement, including
payment deferrals, may be subject to such conditions, restrictions, and
contingencies as the Committee shall determine. A Participant’s deferral
election must be made in accordance with the terms of the Deferred Compensation
Plan. When the deferral occurs, the deferred Award(s) will be transferred into
or credited to a deferred compensation account established under the Deferred
Compensation Plan and will be subject to the terms of the Deferred Compensation
Plan. Any and all deferrals made pursuant to this provision, to the extent
subject to Section 409A, must be made in a manner that satisfies the
requirements of Section 409A.

7. Options. The Committee may grant Options designated as Incentive Stock
Options or as Non-Qualified Stock Options. In the absence of any such
designation, however, such Option shall be treated as a Non-Qualified Stock
Option. A Participant and the Committee can agree at any time to convert an
Incentive Stock Option to a Non-Qualified Stock Option.

(a) Limitations on Grants of Incentive Stock Options. No Option that is intended
to be an Incentive Stock Option shall be invalid for failure to qualify as an
Incentive Stock Option under Code Section 422, but shall be treated as a
Non-Qualified Stock Option. Options that are granted to a particular individual
and that are intended to be Incentive Stock Options shall be treated as
Non-Qualified Stock Options to the extent that the aggregate Fair Market Value
of the Common Stock issuable upon exercise of such Options plus all other
Incentive Stock Options held by such individual (whether granted under the Plan
or any other plans of the Company) that become exercisable for the first time
during any calendar year exceeds $100,000 (or such corresponding amount as may
be set by the Code). Such Fair Market Value shall be determined as of the Grant
Date of each such Incentive Stock Option.

(b) Exercise Price of Options. The Exercise Price of a particular Option shall
be determined by the Committee on the Grant Date; provided, however, that the
Exercise Price shall not be less than 100% of the Fair Market Value of the
Common Stock on the Grant Date (110% of the Fair Market Value if Incentive Stock
Options are granted to a stockholder who owns or is deemed to own stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any Parent or Subsidiary of the Company on the Grant
Date).

(c) Term of Options. The Committee shall set the term of each Option, provided,
however, that except as set forth in Section 17(b), no Option shall be
exercisable more than 10 years after the Grant Date (five years in the case of
an Incentive Stock Option granted to a stockholder who owns or is deemed to own
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any Parent or Subsidiary of the Company on the
Grant Date); and provided, further, that each Option shall be subject to earlier
termination, expiration or cancellation as provided in the Plan or in the Option
agreement.

8. Restricted Stock and Restricted Stock Units. The Committee may grant Awards
consisting of shares of Restricted Stock or denominated in Restricted Stock
Units in such amounts and for such consideration as the Committee may determine
in its discretion. Such Awards may be subject to (a) forfeiture of such shares
or RSUs upon termination of Service during the applicable restriction period,
(b) restrictions on transferability (which may be in addition to or in lieu of
those specified in Section 15), (c) limitations on the right to vote such
shares, (d) limitations on the right to receive dividends with respect to such
shares, (e) attainment of certain

 

9



--------------------------------------------------------------------------------

Performance Goals, such as those described in Section 10, and (f) such other
conditions, limitations, and restrictions as determined by the Committee, in its
discretion, and as set forth in the instrument evidencing the Award.
Certificates representing shares of Restricted Stock or shares of Common Stock
issued upon vesting of RSUs shall bear an appropriate legend and may be held
subject to escrow and such other conditions as determined by the Committee until
such time as all applicable restrictions lapse.

9. Stock Appreciation Rights. The Committee may grant SARs pursuant to the Plan,
either in tandem with another Award granted under the Plan or independent of any
other Award grant. Each grant of SARs shall be evidenced by an agreement in such
form as the Committee shall from time to time approve. The Committee may
establish a maximum appreciation value payable for SARs and such other terms and
conditions for such SARs as the Committee may determine in its discretion. The
Exercise Price of an SAR shall not be less than 100% of the Fair Market Value of
the Common Stock on the Grant Date. The holder of an SAR granted in tandem with
an Option may elect to exercise either the Option or the SAR, but not both.
Except as set forth in Section 17(b), the exercise period for an SAR shall
extend no more than 10 years after the Grant Date. In addition, each grant of
SARs shall comply with and be subject to the following terms and conditions:

(a) Vesting Date and Conditions to Vesting. Subject to Section 6(c), upon the
grant of SARs the Committee may (i) establish a Vesting Date or Vesting Dates
and expiration dates with respect to such rights, (ii) divide such rights into
classes and assign a different Vesting Date for each class, and (iii) impose
such restrictions or conditions, not inconsistent with the provisions herein,
with respect to the vesting of such rights as the Committee, in its absolute
discretion, deems appropriate. By way of example and not by way of limitation,
the Committee may require, as a condition to the vesting of any class or classes
of SARs, that the Participant or the Company achieve certain performance
criteria, such criteria to be specified by the Committee on the Grant Date of
such rights. Provided that all conditions to the vesting of SARs are satisfied,
and except as provided in Section 17, upon the occurrence of the Vesting Date
with respect to such SARs, such rights shall vest and the Participant shall be
entitled to exercise such rights prior to their termination or expiration.

(b) Benefit Upon Exercise of Stock Appreciation Rights. On the Grant Date of
each SAR, the Committee, in its sole discretion, shall determine whether such
SAR is a Cash Settled SAR or a Stock Settled SAR. Upon the exercise of a vested
“Cash Settled SAR,” the Company shall pay to the Participant a lump sum amount
of cash equal to the difference between (i) the Fair Market Value of one share
of Common Stock of the Company on the Exercise Date, over (ii) the Exercise
Price of the SAR. Upon the exercise of a vested “Stock Settled SAR,” the Company
shall deliver to the Participant shares of the Company’s Common Stock having a
Fair Market Value as of the Exercise Date equal to the difference between
(A) the Fair Market Value of one share of Common Stock of the Company on the
Exercise Date, over (B) the Exercise Price of the SAR. The Company shall deliver
such cash payment or shares of common stock, as the case may be, within 90 days
of the Exercise Date for the SAR. The agreement evidencing the SAR shall specify
whether the SAR is a Cash Settled SAR, a Stock Settled SAR, or (in the sole
discretion of the Committee) whether the Participant to whom the SAR is granted
shall have the right to determine, at the time of exercise, whether the SAR will
be settled in cash or shares of stock.

10. Performance Awards. The Committee may grant Performance Awards pursuant to
the Plan, provided that Eligible Directors shall not be eligible for grants of
Performance Awards. Each grant of Performance Awards shall be evidenced by an
agreement in such form as the Committee shall from time to time approve. Each
grant of Performance Awards shall comply with and be subject to the following
terms and conditions:

(a) Performance Period and Amount of Performance Award. With respect to each
grant of a Performance Award, the Committee shall establish a performance period
over which the performance of the Company and/or of the applicable Participant
shall be measured, provided that no performance period shall be shorter than one
year. In determining the amount of the Performance Award to be granted to a
particular Participant, the Committee may take into account such factors as the
Participant’s responsibility level and growth potential, the amount of other
Awards granted to or received by such Participant, and such other considerations
as the Committee deems appropriate; provided, however, the maximum value that
can be granted as a Performance Award to any one individual during any calendar
year shall be limited to the amount set forth in Section 6(b).

 

10



--------------------------------------------------------------------------------

(b) Non-Qualified Performance Awards and Qualified Performance Awards.
Non-Qualified Performance Awards, which are not intended to qualify as qualified
performance-based compensation under Code Section 162(m), shall be based on
achievement of such goals and be subject to such terms, conditions, and
restrictions as the Committee determines. Qualified Performance Awards, which
are intended to qualify as qualified performance-based compensation under Code
Section 162(m), shall be paid, vested or otherwise deliverable solely on account
of the attainment of one or more pre-established, objective Performance Goals
established by the Committee as set forth in Section 10(c).

(c) Performance Goals. A Qualified Performance Award shall be paid solely on the
attainment of certain pre-established, objective performance goals (within the
meaning of Code Section 162(m)). Such Performance Goals shall be based on any
one or any combination of the following business criteria, as determined by the
Committee: total or net revenue; revenue growth; operating margin; profit
margin; EBIT; EBITDA; operating income; net operating income after tax; pre-tax
or after-tax income; cash flow; cash flow per share; net earnings; earnings per
share; profit growth; return on equity; return on invested capital; return on
capital employed; return on assets; economic value added (or an equivalent
metric); share price performance; market capitalization; debt-to-capital ratio;
other earnings criteria or profit-related return ratios; successful acquisitions
of other companies or assets; successful dispositions of Subsidiaries, divisions
or departments of the Company or any of its Subsidiaries; successful financing
efforts; total stockholder return; market share; improvement in or attainment of
expense levels; improvement in or attainment of working capital levels; cost
reduction; reductions in uncompensated care; debt reduction; customer service;
or customer satisfaction. Such Performance Goals may be (i) stated in absolute
terms or expressed in terms of dollar amounts, percentages, on a per-share
basis, or on such other basis or in such other manner as determined by the
Committee, (ii) based on one or more business criteria that apply to the
Participant, one or more Subsidiaries, business units or divisions of the
Company, or the Company as a whole, (iii) relative to other companies or
specified indices, (iv) achieved during a period of time, or (v) as otherwise
determined by the Committee. Unless otherwise stated, a Performance Goal need
not be based upon an increase or positive result under a particular business
criterion and could include, for example, maintaining the status quo or limiting
economic losses (measured, in each case, by reference to specific business
criteria). In measuring a Performance Goal, the Committee may exclude certain
extraordinary, unusual or non-recurring items, provided that such exclusions are
stated by the Committee at the time the Performance Goals are determined. In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of the Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation Section 1.162-27(e) with respect to grants to those
Participants whose compensation is, or is likely to be, subject to Code
Section 162(m), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. The Committee shall establish, in
writing, the applicable Performance Goal(s) and the specific targets related to
such goal(s) prior to the earlier to occur of (A) 90 days after the commencement
of the period of service to which the Performance Goal relates and (B) the lapse
of 25% of the period of service (as scheduled in good faith at the time the goal
is established), and in any event while the outcome is substantially uncertain
within the meaning of Code Section 162(m), subject to adjustment by the
Committee as it deems appropriate to reflect significant unforeseen events or
changes. A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met.

(d) Payment. Upon the expiration of the performance period relating to a
Performance Award granted to a Participant, such Participant shall be entitled
to receive payment of an amount not exceeding the maximum value of the
Performance Award, based on the achievement of the Performance Goals for such
performance period, as determined by the Committee. The Committee may, within
its sole discretion, pay a Performance Award under any one or more of the
Performance Goals established by the Committee with respect to such Performance
Award, or may exercise its negative discretion to reduce or eliminate the amount
of any Performance Award that would otherwise be payable to a Participant. The
Committee shall certify in writing prior to the payment of a Performance Award
that the applicable Performance Goals and any other material terms of the grant
have been satisfied. Subject to Sections 5 and 6(b), payment of a Performance
Award may be made in cash, shares of Common Stock, other Awards, other property,
or a combination thereof, as determined by the Committee. Payment shall be made
in a lump sum or in installments as prescribed by the Committee; provided,
however, that if the terms of the Performance Award (including payment terms)
make the Performance Award subject to Code Section 409A, the Performance Award
will be a Section 409A Award and shall be established in such a manner as to
comply with the applicable requirements of Code Section 409A.

 

11



--------------------------------------------------------------------------------

11. Dividends and Dividend Equivalents. The Committee may grant, as a separate
Award or at the time of granting any other Award granted under the Plan (other
than Options or SARs), Awards that entitle the Participant to receive dividends
or Dividend Equivalents with respect to all or a portion of the number of shares
of Common Stock subject to such Award, in each case subject to such terms as the
Committee may establish in its discretion and as set forth in the instrument
evidencing the Award. Dividends or Dividend Equivalents may accrue interest and
the instrument evidencing the Award will specify whether dividends or Dividend
Equivalents will be (a) paid currently, (b) paid at a later, specified date
(such as if, and when, and to the extent such related Award, if any, is paid),
(c) deferrable by the Participant under and subject to the terms of the
applicable Deferred Compensation Plan, (d) subject to the same vesting as the
Award to which the dividends or Dividend Equivalents relate, if applicable,
and/or (e) deemed to have been reinvested in shares of Common Stock or otherwise
reinvested. Where Dividend Equivalents are deferred or subject to vesting, the
Committee may permit, or require, the conversion of Dividend Equivalents into
RSUs. RSUs arising from such a conversion of Dividend Equivalents at the
election of the Participant shall not count against the Share Limit, while RSUs
arising from a conversion of Dividend Equivalents that is required by the
Committee will count against the Share Limit. If the terms of the grant of
dividends or Dividend Equivalents makes that grant subject to Code Section 409A
(even if the underlying Award is not subject to Code Section 409A), the grant
will be a Section 409A Award and shall be established in such a manner as to
comply with the applicable requirements of Code Section 409A.

12. Cash Awards. The Committee may, in its absolute discretion, grant Cash
Awards in such amounts as it shall determine from time to time. A Cash Award may
be granted (a) as a separate Award, (b) in connection with the grant, issuance,
vesting, exercise, or payment of another Award under the Plan or at any time
thereafter, or (c) on or after the date on which the Participant is required to
recognize income for federal income tax purposes in connection with the grant,
issuance, vesting, exercise, or payment of another Award under the Plan. Cash
Awards shall be subject to such terms, conditions, and limitations as the
Committee shall determine on the Grant Date of such Cash Award. Cash Awards
intended to qualify as performance-based compensation under Code Section 162(m)
shall be subject to the same terms and conditions as in the case of the
Qualified Performance Awards described in Section 10.

13. Other Stock-Based Awards. The Committee may grant such other Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to shares of Common Stock as may be deemed by the Committee to be
consistent with the purposes of the Plan. Such other Awards may include, without
limitation, (a) convertible or exchangeable debt or equity securities, (b) other
rights convertible or exchangeable into shares of Common Stock, and (c) Awards
valued by reference to the value of shares of Common Stock or the value of
securities of or the performance of specified Subsidiaries of the Company.

14. Award Exercise.

(a) Precondition to Stock Issuance. Awards shall be exercisable in accordance
with such terms and conditions and during such periods as may be established by
the Committee. No shares of Common Stock shall be delivered pursuant to the
exercise of any Award, in whole or in part, until the Company receives payment
in full of the Exercise Price, if any, as provided in Section 14(c). No
Participant or any legal representative, legatee or distributee shall be or be
deemed to be a holder of any shares of Common Stock subject to such Award unless
and until such Award is exercised, the full Exercise Price is paid, and such
shares are issued.

(b) No Vesting or Exercise of Fractional Amounts. With respect to any Award that
vests in a manner that would result in fractional shares of Common Stock being
issued, any fractional share that would be one-half of one share or greater
shall be rounded up to a full share, and any fractional share that would be less
than one-half of one share shall not be vested or issued unless and until the
last increment of such Award becomes vested. No Award may at any time be
exercised with respect to a fractional share. Instead the Company shall pay to
the holder of such Award cash in an amount equal to the Fair Market Value of
such fractional share on the Exercise Date.

 

12



--------------------------------------------------------------------------------

(c) Form of Payment. A Participant may exercise an Award using as the form of
payment such means as the Committee may, from time to time, approve, whether in
the agreement evidencing the Award or otherwise.

(d) Form and Time of Exercises. Except as otherwise (i) set forth in the Plan,
(ii) determined by the Committee, or (iii) set forth in the agreement or other
documents evidencing the Award, each exercise required or permitted to be made
by any Participant or other person entitled to benefits under the Plan, and any
permitted modification or revocation thereof, shall be in writing delivered to
the Company at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, and any other
agreement, as the Committee shall require.

15. Transferability. Awards may be assigned or transferred only as permitted
pursuant to this Section 15. No Award may be assigned or transferred for value
or in violation of any stock ownership or stock retention guidelines or policies
adopted by the Company from time to time.

(a) Restrictions on Transfer. Except as specifically allowed by the Committee,
any Incentive Stock Option granted under the Plan shall, during the
Participant’s lifetime, be exercisable only by such Participant and shall not be
assignable or transferable by such Participant other than by will or the laws of
descent and distribution or pursuant to a Qualified Domestic Relations Order.
Except as specifically allowed by the Committee, any Non-Qualified Stock Option
and any other Award granted under the Plan and any of the rights and privileges
conferred thereby shall not be assignable or transferable by the Participant
other than (i) pursuant to Section 15(b), or (ii) by will or the laws of descent
and distribution or pursuant to a Qualified Domestic Relations Order, and such
Award shall be exercisable during the Participant’s lifetime only by the
Participant.

(b) Permitted Transfers. Awards other than Incentive Stock Options may be
assigned to (i) a child, stepchild, grandchild, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Participant’s household (other than a tenant or employee), (iii) a trust in
which the Participant or the persons described in (i) or (ii) hold more than 50%
of the beneficial interest, or (iv) a private foundation in which the
Participant or the persons described in (i) or (ii) own more than 50% of the
voting interests. A transfer to any entity in which more than 50% of the voting
interests are owned by the Participant or the persons described in (i) or
(ii) in exchange for an interest in that entity shall not constitute a transfer
for value.

(c) Transfers Upon Death. Upon the death of a Participant, outstanding Awards
held by such Participant may be exercised only by the executors or
administrators of the Participant’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution or by assignment or transfer from the Participant as contemplated
by Section 15(b) above. No transfer by will or the laws of descent and
distribution, or as contemplated by Section 15(b) above, of any Award, or the
right to exercise any Award, shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will, assignment, or transfer document and/or such evidence as the
Committee may deem necessary to establish the validity of the transfer and
(ii) an agreement by the transferee to comply with all the terms and conditions
of the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.

16. Withholding Taxes; Other Deductions. All distributions under the Plan are
subject to withholding of all applicable taxes, and the Committee may condition
the delivery of any Awards, cash, shares of Common Stock, or other benefits
under the Plan upon satisfaction of the applicable withholding obligations. The
Company shall have the right to deduct from any grant, issuance, vesting,
exercise, or payment of an Award under the Plan (a) an amount of cash or shares
of Common Stock having a value sufficient to cover withholding as required by
law for any federal, state or local taxes, and (b) any other amounts due from
the Participant to the Company or to any Parent or Subsidiary of the Company, or
to take such other action as may be necessary to satisfy any such withholding or
other obligations, including withholding from any other cash amounts due or to
become due from the Company to such Participant an amount equal to such taxes or
obligations. The Committee, in its discretion, also may permit the Participant
to deliver to the Company, at the time of grant, issuance, vesting, exercise, or
payment of an Award, one or more shares of Common

 

13



--------------------------------------------------------------------------------

Stock owned by such Participant and having an aggregate Fair Market Value (as of
the date of such grant, issuance, vesting, exercise, or payment, as the case may
be) up to or equal to (but not in excess of) the amount of the taxes incurred in
connection with such grant, issuance, vesting, exercise, or payment, as the case
may be.

17. Termination of Services.

(a) Definition of “Service.” For purposes of the Plan, unless otherwise
(i) determined by the Committee, (ii) set forth in the agreement or other
documents evidencing the Award, or (iii) set forth in an employment or any other
written agreement with the Company, a Participant will be deemed to be in
“Service” to the Company so long as such individual renders continuous service
on a periodic basis to the Company (or to any Parent or Subsidiary of the
Company) in the capacity of an Employee, Director, consultant, or other advisor
(but, in the case of a consultant or other advisor, only in the discretion of
the Committee and only if there was some initial Service as an Employee or
Director). A Participant will be considered to be an Employee for so long as
such individual remains in the employ of the Company or any Parent or Subsidiary
of the Company. Except as otherwise (A) determined by the Committee, (B) set
forth in the agreement or other documents evidencing the Award, or (C) set forth
in an employment agreement or any other written agreement with the Company, a
Participant’s Service with the Company shall be deemed terminated if the
Participant’s leave of absence (including military or other bona fide leave of
absence) extends for more than 90 days and the Participant’s continued Service
with the Company is not guaranteed by contract or statute; provided that whether
an authorized leave of absence, or absence in military or government service,
shall constitute termination of Service shall be determined by the Committee in
its absolute discretion.

(b) Treatment of Awards Upon Termination of Service. Except as otherwise
(i) determined by the Committee, (ii) set forth in the agreement or other
documents evidencing the Award, or (iii) set forth in an employment or any other
written agreement with the Company:

(i) Termination of Service by the Company Without Cause. Except as set forth in
Section 17(c), if the Participant’s Service with the Company is terminated by
the Company without Cause, then (A) all Options and SARs held by such
Participant shall continue to vest for a period of 90 days after such
termination and, to the extent vested, all Options and SARs held by such
Participant shall remain exercisable until the expiration of the longer of
(1) 90 days after such termination, or (2) 30 days following the end of any
blackout period to which the Participant may be subject, on which date they
shall expire, provided, however, that no Option or SAR shall be exercisable
after the expiration of its term; (B) all unvested Awards other than Options,
SARs, and Performance Awards held by such Participant shall continue to vest for
a period of 90 days after such termination, on which date the unvested portion
of such Awards shall be forfeited; and (C) all unvested Performance Awards shall
be forfeited as of the commencement of business on the date of the Participant’s
termination of Service.

(ii) Termination of Service for Cause. In the event of the termination of a
Participant’s Service for Cause, all outstanding Awards held by such Participant
shall immediately expire and be forfeited as of the commencement of business on
the date of such termination.

(iii) Termination of Service Upon Disability or Death. If the Participant’s
Service with the Company is terminated as the result of the Participant’s
Disability or death, (A) all unvested Options and SARs held by such Participant
shall become fully and immediately exercisable and shall remain exercisable
until the expiration of one year after such termination, on which date they
shall expire, provided, however, that no Option or SAR shall be exercisable
after the expiration of its term; (B) all Restricted Stock and RSUs held by such
Participant shall become fully and immediately vested; (C) fifty percent
(50%) of all outstanding Performance Awards held by such Participant on the date
of such termination shall be deemed to be earned and the target performance
goals for the relevant performance period(s) with respect to such Performance
Awards shall be deemed to have been attained; and (D) all other Awards held by
such Participant shall immediately be forfeited as of the commencement of
business on the date of such termination.

 

14



--------------------------------------------------------------------------------

(iv) Termination of Service Upon Retirement. If the Participant’s Service with
the Company is terminated as a result of the Participant’s Retirement, then
(A) all unvested Options and SARs held by such Participant shall continue to
vest and, to the extent vested, all Options and SARs held by such Participant
shall remain exercisable for a period of one (1) year after such termination, on
which date they shall expire, provided, however, that no Option or SAR shall be
exercisable after the expiration of its term; (B) all unvested Awards other than
Options, SARs, or Performance Awards held by such Participant shall continue to
vest for a period of one (1) year after such termination, on which date the
unvested portion of such Awards shall be forfeited; and (C) all unvested
Performance Awards shall be forfeited as of the commencement of business on the
date of the Participant’s termination of Service.

(v) Voluntary Termination of Service. If the Participant’s Service with the
Company is terminated as a result of the Participant’s Voluntary Termination,
then (A) all Options and SARS held by such Participant, to the extent they were
vested and exercisable at the time of such termination, shall remain exercisable
until the expiration of the longer of (1) 90 days after such termination, or
(2) 30 days following the end of any blackout period to which the Participant
may be subject, on which date they shall expire, provided, however, that no
Option or SAR shall be exercisable after the expiration of its term; and (B) all
unvested Awards shall be forfeited as of the commencement of business on the
date of the Participant’s termination of Service.

(c) Change in Control. Except as otherwise determined by the Committee, in the
event of a Change in Control the Acquiror shall either assume the Company’s
rights and obligations under all then-outstanding Awards and/or substitute for
all then-outstanding Awards substantially equivalent awards for the Acquiror’s
securities. In connection with a Change in Control, the following provisions
shall apply:

(i) Acquiror Assumes the Company’s Rights and Obligations and/or Substitutes
Substantially Equivalent Awards. Except as otherwise (A) determined by the
Committee, (B) set forth in the agreement or other documents evidencing the
Award, or (C) set forth in an employment or other written agreement with the
Company, to the extent that the Acquiror either assumes the Company’s rights and
obligations under outstanding Awards when the Change in Control is consummated
and/or substitutes for outstanding Awards substantially equivalent Awards for
the Acquiror’s securities when the Change in Control is consummated, such
assumed or substituted Awards shall remain in full force and effect and shall
continue to vest as though the Change in Control did not occur. In such a case,
if a Participant’s Service with the Company is terminated by the Acquiror
without Cause within one year after the occurrence of a Change in Control, then
(A) all unvested Options and SARs held by the Participant as of the date of
termination shall become vested and fully and immediately exercisable and shall
remain exercisable until the expiration of the longer of (x) 90 days after such
termination, or (y) 30 days following the end of any blackout period to which
the Participant may be subject, on which date they shall expire, provided,
however, that no Option or SAR shall be exercisable after the expiration of its
term, (B) all Restricted Stock and RSUs held by such Participant shall become
fully and immediately vested; (C) one hundred percent (100%) of all outstanding
Performance Awards held by such Participant on the date of such termination
shall be deemed to be earned and the target performance goals for the relevant
performance period(s) with respect to such Performance Awards shall be deemed to
have been attained; and (D) all other Awards held by such Participant shall
become fully and immediately vested.

(ii) Acquiror Does Not Assume the Company’s Rights and Obligations and/or
Substitute Substantially Equivalent Awards. Except as otherwise (A) determined
by the Committee, (B) set forth in the agreement or other documents evidencing
the Award, or (C) set forth in an employment or any other written agreement with
the Company, in the event the Acquiror does not assume some or all of the Awards
outstanding when the Change in Control is consummated and/or substitute
substantially equivalent Awards for the Acquiror’s securities for some or all of
the Awards outstanding when the Change of Control is consummated, the Committee
may, in its discretion, provide that all or any of the unexercisable, unvested,
and/or unearned portion of such Awards shall be immediately vested, exercisable,
and/or deemed to be earned in full or in part immediately prior to consummation
of the Change of Control. The vesting, exercise, and/or deemed earning of Awards
that is permissible solely by reason of this Section 17(c)(ii) shall be
conditioned upon the consummation of the Change of Control. Unless otherwise
provided by the Committee, any Awards that are neither (i) assumed by or
substituted for by the Acquiror in connection with the Change of Control nor
(ii) vested, exercised, and/or deemed earned in connection with the consummation
of the Change of Control shall terminate and cease to be outstanding effective
as of the consummation of the Change of Control.

 

15



--------------------------------------------------------------------------------

(d) Limitations with Respect to Incentive Stock Options. Notwithstanding any
other provision of this Plan to the contrary, the period during which any
Options that are intended to be Incentive Stock Options may remain exercisable
following the termination of a Participant’s employment with the Company shall
not exceed the maximum period of time that such Options may remain exercisable
pursuant to Code Section 422.

(e) Definitions. For purposes of this Section 17, the term “year” means 365
calendar days beginning with the calendar day on which the relevant event
occurs.

18. Plan Amendment and Termination; Bifurcation of the Plan. The Committee may
amend, change, make additions to, or suspend or terminate the Plan as it may,
from time to time, deem necessary or appropriate and in the best interests of
the Company; provided that the Committee may not, without the consent of the
affected Participant, take any action that disqualifies any Incentive Stock
Option previously granted under the Plan for treatment as an Incentive Stock
Option or that adversely affects or impairs the rights of any Award outstanding
under the Plan; and provided further that, to the extent that stockholder
approval of an amendment to the Plan is required by applicable law or the
requirements of any securities exchange or trading market on which the Common
Stock is listed or traded, such amendment shall not be effective prior to
approval by the Company’s stockholders. Notwithstanding any provision of this
Plan to the contrary, (a) the Committee, in its sole discretion, may bifurcate
the Plan so as to restrict, limit or condition the use of any provision of the
Plan to Participants who are subject to Section 16 of the Exchange Act without
so restricting, limiting or conditioning the Plan with respect to other
Participants, and (b) no amendment or termination of the Plan shall, with
respect to any Section 409A Award, be done in a manner that would violate the
requirements of Code Section 409A. Furthermore, although the Committee may not
take any actions that would violate applicable laws of any jurisdiction, the
Committee shall have the right to take all necessary actions in order to comply
with laws, regulations, and requirements of any jurisdiction having authority
over Awards granted pursuant to the Plan including, without limitation, (i) the
right to establish separate sub-plans or programs to provide for the grant of
Awards to eligible persons in international jurisdictions, (ii) the right to
tailor such sub-plans in a manner that, as the Committee determines necessary
and advisable, will comply with local laws, regulations, and requirements or
maximize the efficiency of the Plan in light of local tax or accounting
considerations, and (iii) the right to take any action required, either before
or after the grant of an Award, to comply with any applicable local government
regulatory exemptions or approvals.

19. Adjustment of Awards Upon the Occurrence of Certain Events.

(a) Adjustment of Shares Available. If as a result of any increase or decrease
in the number of issued shares of Common Stock resulting from the payment of any
stock dividend or from any stock split, reverse stock split, split-up,
combination or exchange of shares, merger, consolidation, spin-off,
reorganization, or recapitalization of shares or any like capital adjustment,
the Committee (i) shall have the authority, in its absolute discretion, to
proportionately adjust the aggregate number and type of shares available for
Awards under the Plan, and (ii) shall proportionately adjust (A) the maximum
number and type of shares or other securities that may be subject to Awards to
any individual under the Plan, (B) the number and type of shares or other
securities covered by each outstanding Award, and (C) the Exercise Price per
share (but not the total price) for Awards outstanding under the Plan, in each
case in order to prevent the enlargement or dilution of rights of the
Participants under such Awards. Notwithstanding the foregoing, any adjustment to
shares subject to a Section 409A Award must be done in accordance with the
requirements of Code Section 409A. In addition, if an adjustment would result in
an Award that is not a Section 409A Award becoming a Section 409A Award, then
the Committee shall not make the adjustment without the express written consent
of the Participant.

(b) Adjustments to Outstanding Restricted Stock, RSUs, and SARs. If a
Participant receives any securities or other property (including dividends paid
in cash) with respect to a share of Restricted Stock, RSU, or SAR that has not
vested as of the date of the payment of any stock dividend or any stock split,
reverse stock split, split-up, combination or exchange of shares, merger,
consolidation, spin-off, reorganization, or recapitalization of shares or any
like capital adjustment, then such securities or other property will not vest
until such share of Restricted Stock, RSU, or SAR vests and shall be held by the
Company as if such securities or other property were non-vested shares of
Restricted Stock, RSUs, or SARs.

 

16



--------------------------------------------------------------------------------

(c) Adjustment Upon Certain Mergers, etc. Subject to any required action by the
stockholders of the Company, if the Company is the surviving corporation in any
merger or consolidation (other than a Change in Control or a merger or
consolidation as a result of which the holders of shares of Common Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall entitle the Participant to acquire upon exercise,
if applicable, the securities that a holder of the number of shares of Common
Stock subject to such Award would have received in such merger or consolidation.

(d) Adjustment Upon Certain Other Transactions. In the event of a dissolution or
liquidation of the Company, the Committee shall, in its absolute discretion,
have the power to (i) cancel, effective immediately prior to the occurrence of
such event, each Award outstanding immediately prior to such event (whether or
not then exercisable) and, in full consideration of such cancellation, pay to
the Participant to whom such Award was granted an amount in cash, for each share
of Common Stock subject to such Award, equal to the excess of (A) the value, as
determined by the Committee in its absolute discretion, of the property
(including cash) received or to be received by the holder of a share of Common
Stock as a result of such event over (B) the Exercise Price, if any, of such
Award; or (ii) provide for the exchange of each Award outstanding immediately
prior to such event (whether or not then exercisable) for an option on some or
all of the property for which such Award is exchanged and, incident thereto,
make an equitable adjustment as determined by the Committee in its absolute
discretion in the Exercise Price of the Award, or the number of shares or amount
of property subject to the Award or, if appropriate, provide for a cash payment
to the Participant to whom such Award was granted in full or partial
consideration for the exchange of the Award. Notwithstanding the foregoing, any
adjustments pursuant to this Section 19(d) shall not be done if the adjustment
is to a Section 409A Award and the adjustment is not permitted under Code
Section 409A or if the adjustment is to an Award not subject to Code
Section 409A and would cause the Award to become a Section 409A Award, unless
otherwise expressly agreed to in writing by the Participant.

(e) No Other Rights. Except as expressly provided in the Plan or in any
agreement governing the Award, no Participant shall have any rights by reason of
any subdivision or consolidation of shares of stock of any class, the payment of
any dividend, any increase or decrease in the number of shares of stock of any
class or any dissolution, liquidation, merger or consolidation of the Company or
any other entity. Except as expressly provided in the Plan or in any agreement
governing the Award, no issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock subject to an Award or the Exercise Price of any Award.

20. Approval by Stockholders; Effective Date and Term of Plan. The Plan was
adopted by the Board on February 4, 2008. The Plan shall be submitted to the
stockholders of the Company for their approval at a regular or special meeting
to be held within 12 months after the adoption of the Plan by the Board.
Stockholder approval shall be evidenced by the affirmative vote of the holders
of a majority of the shares of the Company’s Common Stock present in person or
by proxy and voting at the meeting. Upon stockholder approval, the Plan shall
remain in full force and effect through the 10th anniversary of the Effective
Date, unless sooner terminated by the Committee. After the Plan is terminated,
no future Awards may be granted under the Plan, but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and the Plan’s terms and conditions. If the Plan is not approved by
the Company’s stockholders within 12 months after its adoption by the Board, the
Plan and any Awards granted under the Plan shall automatically terminate and
shall be of no force and effect to the same extent and with the same effect as
though this Plan had never been adopted.

21. General Restrictions. Notwithstanding any other provision of the Plan, the
Company shall have no liability to deliver any shares of Common Stock under the
Plan or make any other distribution of benefits under the Plan unless such
delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or other trading market on which the
Common Stock is listed or traded. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a non-certificated basis to the extent
not prohibited by applicable law or the applicable rules of any stock exchange
or other trading market on which the Common Stock is listed or traded.

 

17



--------------------------------------------------------------------------------

22. Compliance With Applicable Law.

(a) Exchange Act Section 16. Notwithstanding any provision of this Plan to the
contrary, only the entire Board or a Committee composed of two or more
Non-Employee Directors may make determinations regarding grants of Awards to
persons subject to Section 16 under the Exchange Act.

(b) Code Section 162(m). The Committee shall have the authority and discretion
to determine the extent to which Awards will conform to the requirements of Code
Section 162(m) and to take such action, establish such procedures, and impose
such restrictions as the Committee determines to be necessary or appropriate to
conform to such requirements. To the extent any provisions of the Plan or action
by the Committee or Board fails to so comply, it shall be deemed null and void
to the extent permitted by law and deemed advisable by the Committee or Board.

(c) Code Section 409A. To the extent an Award granted under this Plan is subject
to Code Section 409A because it both falls within the scope of Code Section 409A
and does not satisfy an applicable exemption from Code Section 409A (“Section
409A Award”), such Section 409A Award shall be intended to comply with the
requirements of Code Section 409A and any related regulations or other guidance
promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service. Therefore, the Committee shall not make any
changes or adjustments to the Section 409A Award that is not in accordance with
the requirements of Code Section 409A without the express written consent of the
Participant. Also, if an Award granted under the Plan is not a Section 409A
Award then, notwithstanding any other provision in this Plan, the Committee
shall take no action that causes the Award to become a Section 409A Award
without the express written consent of the Participant.

23. No Rights as a Stockholder. No person shall have any rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to any Award granted pursuant to this Plan until the date of the issuance of a
stock certificate with respect to such shares or the date of issuance of shares
on a non-certificated basis pursuant to policies adopted by the Company from
time to time.

24. No Special Employment Rights; No Right to Awards. Nothing contained in the
Plan or any Award shall confer upon any Participant any right with respect to
the continuation of his or her Service by the Company or interfere in any way
with the right of the Company, subject to the terms of any separate employment
or consulting agreement to the contrary, at any time to terminate such Service
or to increase or decrease the compensation of the Participant from the rate in
existence on the Grant Date of an Award. No person shall have any claim or right
to receive any Award under this Plan. The grant of an Award to a Participant at
any time shall neither require the Committee to grant an Award to such
Participant or any other Participant or other person at any other time nor
preclude the Committee from making subsequent grants to such Participant or any
other Participant or other person.

25. Expenses and Receipts. The expenses of the Plan shall be paid by the
Company. Any proceeds received by the Company in connection with any Award will
be used for general corporate purposes.

26. Failure to Comply. In addition to the remedies of the Company elsewhere
provided for herein, failure by a Participant to comply with any of the terms
and conditions of the Plan or the agreement executed by such Participant
evidencing an Award, unless such failure is remedied by such Participant within
10 days after having been notified of such failure by the Committee, shall be
grounds for the cancellation and forfeiture of such Award, in whole or in part
as the Committee, in its absolute discretion, may determine.

27. Plan Not Exclusive. This Plan is not intended to be the exclusive means by
which the Company may issue options, warrants, or other rights to acquire shares
of Common Stock.

 

18



--------------------------------------------------------------------------------

28. Governing Law. The Plan shall be governed by, and all questions arising
hereunder shall be determined in accordance with, the laws of the State of
Arizona, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.

29. Limitation of Implied Rights. Neither a Participant nor any other person
shall, by reason of participation in the Plan, acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever
including, without limitation, any specific funds, assets, or other property
that the Company, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Common Stock or other amounts, if any, payable under the Plan, unsecured by
any assets of the Company, and nothing contained in the Plan shall constitute an
obligation to pay any benefits to any person.

30. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants under this Plan, any such
accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
agreement, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.

31. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

32. Substitution of Awards. Subject to Sections 3, 18, 19 and 22(c), at the
discretion of the Committee, a Participant may be offered an election to
substitute an Award for another Award or Awards of the same or different type.
The Grant Date for any Award granted pursuant to the substitution provisions of
this Section 32 will have the Grant Date of the original Award.

Dated: March 28, 2008.

 

RURAL/METRO CORPORATION,

a Delaware corporation

By:   /s/ Kristine B. Ponczak Name:   Kristine B. Ponczak Title:   Senior Vice
President and Secretary

 

19